UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2015 Advanced Photonix, Inc. (Exact name of registrant as specified in its charter) Delaware 1-11056 33-0325826 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 2925 Boardwalk Ann Arbor, Michigan 48104 (Address of principal executive offices, including zip code) (734) 864-5600 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [X] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Definitive Material Agreement. Merger Agreement On January 30, 2015, Luna Innovations Incorporated, a Delaware corporation (“ Luna ”), Advanced Photonix, Inc., a Delaware corporation (“
